Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Appeal and ebbob, § 367*—When question not made an issue is not revievoable. The question of breach of warranty as to statements in an insured’s application for insurance not made an issue by the pleadings, was not reviewable, even though instructions were given thereon at defendant’s request and even though plaintiff urged that the alleged warranties must be taken as representations, in an action to recover on the policy. 3. Evidence, § 165*—What constitute self-serving statements by an insured. The admission to rebut defendant’s evidence as to plaintiff’s state of health at the time of delivery to him of an insurance policy sued on, of copies of his applications for insurance in other companies prior to his application for the policy sued on, and of the medical examiner’s reports accompanying same, was prejudicial error, as such were self-serving statements and inadmissible, in an action to recover on the policy under an issue as to the applicant’s prior state of health.